Ames, J.
The evidence reported in this bill of exceptions had a strong tendency to show that the claimant’s dwelling-house was the magazine or storehouse in which liquors were privately kept for the supply of his saloon. The number of empty barrels in his cellar, the condition of the one in which the liquor was seized, the dates of the government stamps upon the barrels, the proximity of the house to his saloon, and the small flasks found at the saloon and containing liquors, all tend in the same direction. It was not necessary to prove that sales were made or intended to be made at the house. An intent to sell at the saloon would be sufficient. St. 1869, c. 415, § 45.
In Commonwealth v. Intoxicating Liquors, 105 Mass. 595, the liquors were found in a cellar back of the claimant’s kitchen. The building contained no shop or public eating-room. There was no saloon in the neighborhood in which the claimant had any concern. There was nothing in the fixtures in the cellar, or in any room under his control, indicating that it was intended as a place for such sales, except the fact that one barrel was on tap, that two small tumblers such as are sometimes used at bar-rooms were found there, with some orange peel, a tub, and some empty bottles and demijohns that had contained liquor. All this abundantly proved the possession and use of the liquors; but the object of this mode of proceeding is not to punish a past offence, but to prevent one that is threatened or intended. In order to obtain a conviction therefore it was necessary to go one step farther, and prove that at the date of the complaint the person having the control of the liquors had a continued and existing intent to sell when opportunity should offer. The element wanting in that case is supplied in the case at bar, by evidence that the claimant kept a saloon at the date of the complaint, fitted up and furnished as a bar-room, at which liquors in small quantities in flasks had *26been seized, about that time, at a short distance from his house, It certainly was not a violent stretch of credulity in the jury to believe that the liquors were kept a,t the house to be sold at the saloon. Exceptions overruled.